This is an appeal from the action of the city clerk of Edmond, Okla., sustaining a protest to initiative petition No. 1, filed with said city clerk May 20, 1932.
The proponents of the initiative petition caused to be filed in the office of the clerk of the court said initiative petition, with exhibits, the protest, the journal entry of judgment, *Page 255 
notice of appeal, and petition for review of findings and judgment of the city clerk. Later a stipulation of attorneys was filed.
The petition for review, etc., filed by proponents states that the findings and judgment of the city clerk "* * * are not according to the Constitution of the state of Oklahoma, for the reason that the findings and judgment are not according to the statutes in such cases made, and for the reason that the findings and judgment rendered in this matter are contrary to law and evidence. * * *"
The proponents have not filed a brief in support of their contentions on appeal.
The protestants, called defendants in error herein, have filed a brief in support of the judgment rendered by the city clerk.
We will treat the appeal as abandoned by the proponents, plaintiffs in error herein, and hereby dismiss the same. We are not required to search a record, without aid or assistance from the complaining party, in order to find a reason for reversing the judgment complained of.
Appeal dismissed.
McNEILL, C. J., and BUSBY, WELCH, CORN, and GIBSON, JJ., concur. OSBORN, V. C. J., and RILEY and PHELPS, JJ., absent.